DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang on 10 February 2021.

The application has been amended as follows: 

IN THE CLAIMS filed 22 January 2021
1. (Currently Amended) An exhaust gas post-processing system for aftertreating an exhaust gas discharged from an engine, the exhaust gas post-processing system comprising: 
an exhaust flow path for moving the exhaust gas discharged from the engine; 
at least one aftertreatment device installed on the exhaust flow path and purifying the exhaust gas; 

a fuel supplier for supplying a fuel to the burner; an air supply flow path for supplying an air to the burner; and 
a recirculation flow path for supplying a part of the exhaust gas discharged from the engine to the engine, 
wherein 
the air supply flow path supplies the part of the exhaust gas discharged from the engine as the air to the burner and  branches from the recirculation flow path, where the recirculation flow path branches from the exhaust flow path upstream of the burner, 
an oxygen concentration of the air supplied to the burner is in a range from 8 % to 16 %, and 
the burner is a high ignition energy burner.

5. (Currently Amended) The exhaust gas post-processing system of claim 1, further comprising an air supply valve installed on the air supply flow path including a branch point between the air supply flow path and the exhaust flow path, 
wherein the exhaust gas discharged from the engine flows to the at least one aftertreatment device via a turbo charger, and 
the air supply flow path branches from the  recirculation flow path in back of the turbo charger.  

and
wherein the exhaust gas discharged from the engine flows to the at least one aftertreatment device via a turbo charger
.

Allowable Subject Matter
Claims 1, 3, 5-6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a recirculation flow path for supplying a part of the exhaust gas discharged from the engine to the engine, wherein the air supply flow path supplies the part of the exhaust gas discharged from the engine as the air to the burner and branches from the recirculation flow path, where the recirculation flow path branches from the exhaust flow path upstream of the burner”.
The closest prior art of record is Kanesaki (US 5,067,320). Kanesaki discloses an exhaust gas post processing system with a burner. (See Kanesaki, Abstract). However, Kanesaki fails to teach or fairly suggest, alone or in combination, “a recirculation flow path for supplying a part of the exhaust gas discharged from the engine to the engine, wherein the air supply flow path supplies the part of the exhaust gas discharged from the engine as the air to the burner and branches from the recirculation flow path, where the recirculation flow path branches from the exhaust flow path upstream of the burner”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746